DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 01 Feb 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 12, filed 01 Feb 2022, with respect to claim(s) 1-8 and 13 have been fully considered and are persuasive.  The indefinite rejection of 14 Sep 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 19, filed 01 Feb 2022, with respect to claim 9 have been fully considered and are persuasive.  The claim is understood to recite “a slip assembly having a plurality of slip segments configured …”. The objection has been withdrawn. The applicant is requested to amend the claim 9 to insert the word ‘segments’ in line 19.
Applicant’s arguments, see filed 01 Feb 2022, with respect to the rejection(s) of claim(s) 1-5, 7-17 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walton et al. (US 20190093450), Xu et al. (US 20130048305), Baugh et al. (USP 4,901,794) and Walton et al. (US 20180038193).
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 18 and 19, it is unclear if the coating is left in the wellbore or recovered at the surface. Claim 18 recites “…wherein the coating is left in a wellbore upon the degradation of the downhole tool” and depending claim 19 recites “…flowing the coating to the surface”. It is unclear how both are occurring. Clarification or correction is requested.
Claim 20 depends from claim 19, and therefore is also rejected under indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 20130048305).
Regarding claim 9, Xu discloses a slip assembly having a plurality of slips (#10 or #28) configured to engage a downhole surface, the slip assembly including
a plurality of slip segments, wherein each slip segment includes: 
a slip body (#14 - substrate); 
a plurality of profile elements (graded layer #18 has teeth which can be considered profile elements or in the alternative Fig 3) coupled to the slip body; and 
a first coating (#12 – outer surface explained “while the outer surface is made from a second material or combination of materials that may or may not be degradable’ ¶0010) disposed on the plurality of profile elements, wherein the first coating is formed from a plasma electrolytic oxidation treatment (¶0020 – “coating forming the outer surface or otherwise included to protect the substrate could be applied by electroplating, plasma or laser techniques, etc.”); 
wherein the first coating and the plurality of profile elements form a plurality of gripping elements configured (¶0015 – “ability of the slip element #10 to anchor other components is at least partially dependent on the hardness of the outer surface #12 [i.e. the ability of the teeth #16 to bite into a tubular]”) to grip the downhole surface.
Regarding claim 10, Xu discloses wherein the slip body [#14] is formed from a degradable material (¶0003 – “exposing a substrate of the slip element to a downhole fluid for degrading the substrate”).  
Regarding claim 11, Xu incorporates by reference USP 5,984,007 (Yuan et al) that discloses wherein the slip body further includes: 
a pocket (Yuan #34 – slip button cavities); 
a slip insert (Yuan #19) disposed in the pocket, wherein the slip insert includes the plurality of gripping elements (Xu ¶0021 – “L-cross-sections disposed on the tips of the teeth #36, insertable buttons or other elements, etc. For example, see USP 5,984,007”).  
Regarding claim 14, Xu discloses wherein the profile elements [#18] are formed from a degradable material (¶0012 – “the graded layer #18 could terminate at the outer surface #12 as a composition of both the degradable material of the substrate and some other degradable or nondegradable materials”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu alone.
Regarding claim 1, Xu discloses a slip assembly having a plurality of slip segments (#10 or #28), the slip segments configured to move along the cone member into engagement with a downhole surface, wherein each slip segment includes: 
a slip body (#14 or #32); 
a plurality of degradable profile elements (#18 or #34) coupled (Fig 1 or Fig 3) to the slip body; and 
a first coating (#12 explained ¶0010) disposed on the plurality of degradable profile elements, wherein the first coating is formed from a plasma electrolytic oxidation treatment (¶0020 – coating forming the outer surface or otherwise included to protect the substrate could be applied by electroplating, plasma or laser techniques, etc.”); wherein the first coating and the degradable profile elements form a plurality of gripping elements configured to grip the downhole surface tubular (¶0015 – “ability of the slip element #10 to anchor other components is at least partially dependent on the hardness of the outer surface #12 [i.e. the ability of the teeth #16 to bite into a tubular”]).
Xu does not explicitly disclose, teach or suggest a cone member; however it would have obvious to one having ordinary skill before the effective filing date of the claimed invention to include a cone to slidingly mate with the slip for expansion, as cones are well-known for slip assemblies.
Regarding claim 15, Xu discloses the downhole tool of claim 9, however does not explicitly disclose, teach or suggest wherein the profile elements are a plurality of non-dissolvable buttons.
Xu further discloses an alternate means for minimizing the amount of material that is left downhole in Fig 3. In the embodiment, a slip element #28 is shown substantially resembling the element #10. However, the slip element #28 has a plurality of biting elements (#34) disposed at the outer surface #30 on each tooth #36. The biting elements #34 may be made of a hard material, such as a cermet, carbide, nitride, ceramic, composite, surface hardenable metal, etc. for enabling the aforementioned ability to bite into a wall of a tubular. … the elements #34 take the form of plates, although the biting elements could have other forms or be replace by other members, e.g., plates with L-cross sections disposed on the tips of the teeth #36, insertable buttons or other elements, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, that the biting elements of Xu would be replaced, as taught by Xu, for the purpose of modifying the biting characteristics to different applications.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Baugh et al. (USP 4,901,794).
Regarding claim 2, Xu discloses the downhole tool of claim 1; however does not explicitly discloses, teach or suggest wherein the slip body has a plurality of teeth disposed on a surface opposite of the plurality of degradable profile elements, wherein the plurality of teeth are configured to engage with a plurality of teeth of the cone member.
Baugh teaches Subterranean Well Anchoring Apparatus’ comprising a plurality of teeth (Fig 1 #19) disposed on a surface opposite of the plurality of profile elements (Fig 1 #24 anchoring teeth), wherein the plurality of teeth are configured to engage with a plurality of teeth (#19a) of the cone member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Baugh, to permit movement of the slip (anchoring device) relative to the cone in only one direction and will prevent movement between the anchoring device and the cone in the opposite direction by means of the profile teeth on the mating elements.

Claim(s) 3, 4, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Walton et al. (US 20190093450).
Regarding claim 3, Xu discloses the downhole tool of claim 1; discloses “a slip element #28 is shown substantially resembling the element #10 … has a plurality of biting elements #34 disposed at the outer surface on each tooth #36. … the biting elements could have other forms or be replaced by other means. e.g. … insertable buttons or other elements” however does not explicitly disclose, teach or suggest a pocket and a slip insert disposed in the pocket, wherein the slip insert includes the gripping elements.
Walton teaches a slip element (#216) comprising a slip insert button (#215) disposed in a pocket (Fig 2) explained in ¶0025 – “The slip inserts may be embedded in the slips #216 by any known methods. Examples of suitable methods may include, but are not limited to, via a press fit, via a thermal shrink fit, via an adhesive, via a snap ring, via a swellable elastomer and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walton, to substitute the gripping inserts (#34) of Xu with the gripping inserts of Walton for the purpose of modifying the gripping characteristics of the inserts while minimizing the amount of material that is left downhole after the removal of the slip element.
Regarding claim 4, Walton of the combination discloses wherein the 
slip body is formed from a degradable polymer (Walton ¶0059 – “In other embodiments, the portion or component of the wellbore isolation device #200 may be a degradable non-metal material. Such degradable non-metal materials may include, but are not limited to …a polymer”) and the 
slip insert is formed from either an aluminum or magnesium alloy (Walton ¶0056 – “the slip inserts #215a/b/ may be any material that exhibits the requisite compressive strength. … For example, in some embodiments the material forming the slip insert #215a/b may include but are not limited to, … aluminum oxide, fused aluminum oxide, aluminum-chrome oxide”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walton, to substitute the material of the slip body and critical elements for known materials based on their properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re-Leshin, 125 USPQ 416.
Regarding claim 6, Xu of the combination discloses wherein the degradable profile elements are wickers (interpreted as teeth #16).  
Regarding claim 7, the combination discloses wherein the degradable profile elements (Xu #13) are attached to the slip insert (Walton #215 a/b).  It is understood that the slip insert (#215) is attached to the slip segment and the profile element is attached to the slip segment (Frazier Fig 3A), therefore the insert must be attached to the profile element
Regarding claim 8, Xu discloses the downhole tool of claim 1; however does not explicitly disclose, teach or suggest wherein the degradable profile elements are formed from a magnesium alloy.
Walton discloses wherein the degradable profile elements are formed from a magnesium alloy.  (¶0054 – “As will be appreciated, the more components of the wellbore isolation device composed of the degradable metal material having a low density, the lesser the density of the wellbore isolation device #200 as a whole. In some embodiments, the degradable metal material is a magnesium alloy or an aluminum alloy and may have a density less than 3g/cm3 or less than 2g/cm3” and Xu - ¶0010 – “ the degradable material forming the substrate #14 and/or the outer surface #12 could be magnesium, aluminum …”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walton, to substitute the material of the slip body and critical elements for known materials based on their properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re-Leshin, 125 USPQ 416.
Regarding claim 12, Xu discloses claim 11; however does not disclose, teach or suggest wherein the slip body is formed from a degradable polymer and the slip insert is formed from either an aluminum or magnesium alloy.
Walton teaches wherein the slip body is formed from a degradable polymer (Walton ¶0059 – “In other embodiments, the portion or component of the wellbore isolation device #200 may be a degradable non-metal material. Such degradable non-metal materials may include, but are not limited to …a polymer”) and the 
slip insert is formed from either an aluminum or magnesium alloy (Walton ¶0056 – “the slip inserts #215a/b/ may be any material that exhibits the requisite compressive strength. … For example, in some embodiments the material forming the slip insert #215a/b may include but are not limited to, … aluminum oxide, fused aluminum oxide, aluminum-chrome oxide”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walton, to substitute the material of the slip body and critical elements for known materials based on their properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re-Leshin, 125 USPQ 416.
Regarding claim 21, Xu discloses the downhole tool of claim 1; however does not disclose, teach or suggest wherein the gripping elements penetrates the downhole surface to grip the downhole surface.
Walton teaches wherein the gripping elements [#215 a/b] penetrate (¶0010 – “the slip insert is of sufficient hardness to at least partially penetrate or ‘bite’ into the particular surface that the slip is engaging [‘e.g. casing, tubing string, wellbore wall and the like”) the downhole surface to grip the downhole surface.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of gripping elements of Walton for the gripping elements of Xu. The simple substitution of one known element for another producing a predictable result renders the claim obvious because both provide predictable patentable equivalent anchoring capability.
Regarding claim 22; Xu discloses the downhole tool of claim 9; however does not explicitly disclose, teach or suggest further comprising a seal assembly to seal against the downhole surface.
Walton teaches further comprising a seal assembly (Fig 2 #220 - packer) to seal against the downhole surface. (“Walton further discloses “It thus becomes necessary to seal the wellbore and thereby provide zonal isolation at the location of the desired subterranean formation. Wellbore isolation devices, such as packers, bridge plugs, and fracturing plugs are designed for these general purposes and are well known in the art of producing hydrocarbons, such as oil and gas” - ¶0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the seal assembly as taught by Walton in the device of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing a isolating barrier for the desire to seal portions of a wellbore, such as during fracturing operations when various fluids and slurries are pumped from the surface into a casing string that lines the wellbore, and forced out into a surrounding subterranean formation through the casing string.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Walton as applied to claim 3 above, and further in view of Walton et al. (US 20180038193 -Walton2).
Regarding claim 5, the combination of Xu and Walton discloses the downhole tool of claim 3; however the combination does not explicitly disclose wherein the slip insert has a lower surface opposite the engagement surface, the lower surface including a plurality of teeth configured to engage with a plurality of teeth of the cone member, wherein the teeth of the slip insert are composed of a plurality of second profile elements with a second coating disposed thereon, wherein the second coating formed from the plasma electrolytic oxidation treatment.  
Walton2 teaches wherein the sip insert (#204) has a lower surface (Fig 4A radially inner conical surface) opposite the engagement surface (interpreted as the inner tubular surface), the lower surface (Fig 44 radially inner conical surface) including a plurality of teeth (Fig 44 #416) configured to engage (Fig 4B) with a plurality of teeth (Fig 4A #416) of the cone member, wherein the teeth (#416) of the slip insert (#204) are composed of a plurality of second profile elements (interpreted as the surface of the teeth) with a second coating (“sheath”) disposed thereon, wherein the second coating formed from the plasma electrolytic oxidation treatment.
Walton2 further teaches “some or all of the components of the device #116 may be made of a dissolving or degradable material configured to degrade or dissolve within the wellbore environment. The components of the device #116 refer to at least the wedge member #202 and the barrel seal #204" - ¶0034. Further disclosing “the degradable material may be at least partially encapsulated in a second material or ‘sheath’ disposed on all or a portion of a given component of the device #116" – (¶0052 and “Suitable examples of electrochemical coatings include .. anodic plasma-chemical’ - ¶0053.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention, given the teaching of Walton2, to modify the mating surfaces of the slip segment and the cone for the purpose to preventing the device from retracting and otherwise moving from the set configuration back to the run- in configuration (¶0033 last five lines, ¶0064 tine 29 and Claim 9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Walton2. 
Regarding claim  13, Xu discloses the downhole tool of claim 11; however does not explicitly disclose wherein the slip insert has a lower surface opposite the engagement surface, the lower surface including a plurality of teeth configured to engage with a plurality of teeth of the cone member, wherein the teeth of the slip insert are composed of a plurality of second profile elements with a second coating disposed thereon, wherein the second coating formed from the plasma electrolytic oxidation treatment.  
Walton2 teaches wherein the sip insert (#204) has a lower surface (Fig 4A radially inner conical surface) opposite the engagement surface (interpreted as the inner tubular surface), the lower surface (Fig 44 radially inner conical surface) including a plurality of teeth (Fig 44 #416) configured to engage (Fig 4B) with a plurality of teeth (Fig 4A #416) of the cone member, wherein the teeth (#416) of the slip insert (#204) are composed of a plurality of second profile elements (interpreted as the surface of the teeth) with a second coating (“sheath”) disposed thereon, wherein the second coating formed from the plasma electrolytic oxidation treatment.
Walton2 further teaches “some or all of the components of the device #116 may be made of a dissolving or degradable material configured to degrade or dissolve within the wellbore environment. The components of the device #116 refer to at least the wedge member #202 and the barrel seal #204" - ¶0034. Further disclosing “the degradable material may be at least partially encapsulated in a second material or ‘sheath’ disposed on all or a portion of a given component of the device #116" – (¶0052 and “Suitable examples of electrochemical coatings include .. anodic plasma-chemical’ - ¶0053.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention, given the teaching of Walton2, to modify the mating surfaces of the slip segment and the cone for the purpose to preventing the device from retracting and otherwise moving from the set configuration back to the run- in configuration (¶0033 last five lines, ¶0064 tine 29 and Claim 9).

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (#450) in view of Xu.
Regarding claim 16, Walton discloses a method of using a downhole tool, comprising:
deploying  (¶0069 – “introducing a downhole tool into a wellbore”) a downhole tool into a downhole tubular, the downhole tool including 
a slip assembly (¶0069 – “wherein the downhole tool is a wellbore isolation device that provides a plurality of components including a mandrel and a slip assembly”), the slip assembly including: 
the coating configured (¶0061) to grip the downhole tubular (‘casing’); and 
activating (¶0035 – “setting tool may operate via various mechanisms to anchor the wellbore isolation device in the wellbore …”) the downhole tool to engage the plurality of slip segments with the downhole tubular, 
wherein the coating grips the downhole tubular such that the slip assembly anchors the downhole tool to the downhole tubular (¶0061 – “the degradable material may be at least partially encapsulated in a second material or ‘sheath’ disposed on all or a portion of a given component, including the slip assembly of the wellbore isolation device. The sheath may be configured to help prolong degradation of the given component of the wellbore component #200. The sheath may also serve to protect the component from abrasion within the wellbore #106. The sheath may be permeable, frangible, or comprise a material that is at least partially removeable at a desired rate within the wellbore environment. In either scenario, the sheath may be designed such that it does not interfere with the ability of the wellbore isolation device #200 to form a fluid seal in the wellbore or to otherwise perform its functional operations” – interpreted as not anchoring against the wellbore).
Walton does not explicitly disclose, teach or suggest a plurality of slip segments having a coating formed from a plasma electrolytic oxidation treatment.
Xu teaches a slip assembly comprising a plurality of slip segments (#10) having a coating (#12) formed from a plasma electrolytic oxidation treatment (¶0020 – “coating forming the outer surface or otherwise included to protect the substrate could be applied by electroplating, plasma or laser technique, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating with any of the finite application methods known at the time.
Regarding claim 17, Walton (#450) of the combination discloses further comprising performing a fracturing operation (¶0023 – “the wellbore isolation device #200 is generally depicted and described herein as a hydraulic fracturing plug or ‘frac’ plug) with the downhole tool (#200).

Allowable Subject Matter
Claim(s) 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
02 May 2022